DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Zaitcev (cited by applicant) teaches an infrared method of determining the water-cut of a nonhomogenous mixture comprising: emitting spectral energy of multiple wavelengths at initial intensity for transmission through the mixture; detecting transmitted spectral energy of the multiple wavelengths at resultant intensity after transmission through the mixture; determining and characterizing the absorbance measurements as a function of different pathlengths, scatter, and attenuation; and determining the concentrations of different components in the mixture.
Lievois (US 20080135761 A1) teaches a multi-channel IR optical phase fraction meter comprising: apparatus for determining the concentrations of phases within a flow stream, comprising: a light source for emitting multiple wavelength bands of infrared radiation into a flow stream containing multiple phases; and a detector for detecting fluctuations of the wavelength bands after the infrared radiation passes through a portion of the flow stream, wherein concentrations of the phases are determined based on the fluctuations of the wavelength bands, and wherein the detector comprises a plurality of optical fibers, and wherein groups of the optical fibers are routed to different outputs used to measure the fluctuations of the different wavelength bands.
However, none of the prior art teach a method or apparatus for measuring a mixture in a multiphase flow, the mixture being nonhomogeneous and having at least two immiscible components, the method comprising characterizing each of the absorbance measurements as a first function of: a non-homogeneity parameter, the non-homogeneity parameter representing non-homogeneity of the mixture using a plurality of cells of the transmitted spectral energy through the mixture in which the at least two pathlengths of the at least two immiscible components are different for each cell, in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884